Citation Nr: 1236948	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an evaluation in excess of zero percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2007 rating decision of the VA Regional Office (RO) in Washington, DC that granted service connection for bilateral hearing loss disability and established a noncompensable disability evaluation.  The Veteran appeals for a higher initial rating.  The appellant resides within the jurisdiction of the Des Moines, Iowa VA RO.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran avers that the service-connected bilateral hearing loss disability is more severely disabling than reflected by the currently assigned noncompensable evaluation and warrants a compensable rating.  In the substantive appeal received in February 2009, he maintains that he has been given hearing aids by VA, and that since his last VA hearing test in October 2007, his hearing had gotten worse.  

The record reflects that the Veteran was scheduled for a VA audiology examination in September 2009 but that upon being called on that date, his wife informed the VA contact that the appellant was incarcerated.  A deferred rating decision dated in October 2009 noted that the Veteran would be contacted to determine if he were able to report for examination and if so, a new request for an audiology examination would be executed.  In a Report of Contact dated in April 2010, it was recorded that the Veteran called and stated that he had a compensation hearing test at the Omaha [NE] VA Medical Center.  The VA staff contact noted that the records would be obtained for the pending appeal.  

The Board notes, however, that the ensuing record does not contain any report of the Veteran's VA audiology evaluation that was reportedly conducted in 2009 or 2010.  There is no supplemental statement of the case evidencing further adjudicatory action following a VA examination.  Virtual VA has been consulted and there is no report of the examination or a supplemental statement of the case in this regard.  As such, the case must be returned to the RO to associate the most recent audiology evaluation report with the claims folder.  The Board will also request a new VA audiology examination. 

The Board observes that a VA audiology evaluation mechanical report dated in June 2012 is record but without any accompanying narrative statement.  Neither the Veteran nor his representative has waived consideration of this evidence by the agency of original jurisdiction.  Under the circumstances, the Board must remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38(b)(3), 20.1304(c) (2012).

Additionally, review of the record indicates that the Veteran has received VA outpatient treatment for hearing loss, including the fitting of a hearing aid in November 2007.  The most recent progress notes date through September 2009.  The Board is thus put on notice as the possible existence of VA clinical evidence that may have some bearing on the claim.  As such, it should be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992); see also Epps v. Brown, 9 Vet.App. 341 (1996); Robinette v. Brown, 8 Vet.App. 69 (1995).  Therefore, any VA audiology records dating from October 2009 through the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions: 

1.  Send the Veteran updated notice on the issue of entitlement to an evaluation in excess of zero percent for bilateral hearing loss disability.

2.  Request the report of the audiology evaluation conducted in 2009 or 2010 that the Veteran had stated he had performed and associate it with the claims folder.

3.  Request VA audiology outpatient records from October 2009 through the present and associate with the claims folder (to include Virtual VA).

4.  Schedule the appellant for a VA audiology examination to ascertain the severity of current hearing loss disability.  The examination should be conducted in accordance with 38 C.F.R. § 4.85 (2012).  

5.  After taking any further development deemed appropriate, re-adjudicate the issue.  If the benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


